Citation Nr: 0905601	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for residuals of a 
heart attack, claimed as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that a claim of entitlement to service 
connection for gastroesophageal reflux disease (GERD) was 
previously remanded in October 2005. The RO subsequently 
granted service connection for GERD in a February 2006 rating 
decision and assigned an initial rating of 10 percent for 
that disability.  The grant of service connection for GERD 
constitutes a full grant of the benefit sought.  Accordingly, 
the issue of service connection for GERD is not presently 
before the Board.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In an August 2006 informal hearing presentation submitted to 
the Board, the Veteran's representative expressed 
disagreement with the rating assigned and contended that a 
higher rating is warranted.  A notice of disagreement must be 
filed with the agency of original jurisdiction which issued 
the notice of the determination being appealed.  38 C.F.R. § 
20.300 (2008).  The Veteran did not submit a timely NOD to 
the RO with respect to the issue of a higher initial rating 
for GERD.  However, the August 2006 brief expressed an intent 
to seek an increased rating for service-connected GERD.  
Accordingly, a claim for an increased rating for 
service-connected GERD is referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam during the 
Vietnam era.

2.  Diabetes mellitus did not manifest during service or 
within one year of separation from service and is not 
otherwise related to service.

3.  Hypertension did not manifest during service or within 
one year of separation from service and is not proximately 
due to or caused by a service-connected disability.

4.  A heart condition did not manifest during service or 
within one year of separation from service and is not 
proximately due to or caused by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be due to any herbicide exposure therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

2.  Hypertension was not incurred in or aggravated by service 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2008).

3.  A heart condition was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2008).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a November 2003 letter, the RO notified the Veteran of the 
evidence required to substantiate his service connection 
claims.  The November 2003 letter explained VA's duty to 
assist with the development of his claims and informed the 
Veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the Veteran in obtaining.  
This notice complied with the timing requirements set forth 
in Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

The Veteran was not provided with notice of the information 
and evidence necessary to establish a disability rating and 
effective date as required by Dingess.  However, because the 
Board's decision below denies the Veteran's service 
connection claims, to reopen, no disability rating or 
effective date will be assigned for the claimed disabilities.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the Veteran in the 
development of his claims.  The RO obtained the relevant 
records necessary to decide these claims, including  service 
medical records, personnel records, verifications of service 
and post-service medical records.  The Veteran has not 
identified any outstanding information that is pertinent to 
these claims.

The Board notes that the Veteran was not afforded VA 
examinations for the claims on appeal.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006),  the Court held that, in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

VA examination was not necessary to decide the claims on 
appeal because there is no indication that the claimed 
disabilities manifested during service or within an 
applicable presumptive period and no indication that they may 
be associated with service or a service-connected disability.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.  

II.  Analysis of Claims

A.  Legal Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including diabetes, 
cardiovascular-renal disease and hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137(West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The law provides a presumption of service connection for 
certain diseases that become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  A veteran, who during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See 68 Fed. Reg. 27,630-27,641 (May 20,2003).

Notwithstanding the presumptive provisions originally arising 
out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 1991, 
Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has held that 
a claimant is not precluded from establishing service 
connection for a disease claimed to be related to herbicide 
exposure on a direct basis under § 3.303(d).  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994);  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).
The Veteran asserts that he was exposed to herbicides while 
serving aboard the USS Shangri-La in the territorial waters 
of Vietnam.  

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United 
States Court of Appeals for Veterans Claims held that a VA 
manual provision, VA Adjudication Procedure Manual M21-1, 
Part III,  4.08(k)(1)-(2) (Nov. 1991) created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal for purposes of service connection for diseases 
associated with herbicide exposure.  In so holding, the 
Veterans Court found the manual provision to be a substantive 
rule and invalidated a subsequent amendment to that 
provision.  The Veterans Court also found that neither the 
statute nor the regulation governing herbicide exposure 
claims precludes application of the presumption of herbicide 
exposure to persons who served aboard ship in close proximity 
to the Republic of Vietnam.  The Veterans Court held that, 
for the purpose of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the veteran's 
receipt of the Vietnam Service medal, without any additional 
proof that a veteran who served offshore of the Republic of 
Vietnam actually set foot on land.  

VA disagreed with the Court's decision in Haas and appealed 
it to the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).

On May 8, 2008, the Federal Circuit issued a decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Federal 
Circuit held that the Veterans Court erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a 
servicemember's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption.  The Federal Circuit held that 
§ 3.307(a)(6)(iii) was reasonably interpreted by VA as 
requiring that a servicemember had actually set foot within 
the land borders of Vietnam in order to be entitled to 
statutory presumptions of herbicide exposure and service 
connection.  

In this case, the record does not show that the Veteran had 
duty or visitation on land in Vietnam, nor has the Veteran 
alleged that he duty or visitation in Vietnam.  Personnel 
records reflect that the Veteran received the Vietnam Service 
Medal for service aboard the USS Shangri-La in the contiguous 
waters of Vietnam.  A February 2003 record from the National 
Personnel Records Center indicates that the veteran served 
aboard the USS Shangri-La, which was in official waters of 
the Republic of Vietnam from April 10, 1970 to May 2, 1970.  
The RO contacted the National Archives in March 2004 to 
determine whether the USS Shangri-La docked in Vietnam.  In a 
September 2004 letter, the National Archives advised the RO 
that it had never seen a case where a capital ship such as an 
aircraft carrier docked at a Vietnamese port.  The letter 
stated that, "aircraft carriers are designed to project air 
power at a distance, and placing an aircraft carrier in a 
Vietnamese port during the course of hostilities would place 
the ship at unnecessary risk."  The Board finds that  record 
in this case does not demonstrate that the Veteran had 
service in the Republic of Vietnam as defined by § 
3.307(a)(6)(iii), and the statutory presumption of herbicide 
exposure is not applicable in this case.  

A.  Service connection for diabetes mellitus

The Veteran had active duty service from February 1968 to 
June 1971.  There is no evidence of treatment for diabetes 
mellitus during service or within one year of separation from 
service. 

 Post-service medical records reflect that the Veteran was 
diagnosed with diabetes mellitus in 1995.  

The veteran claims that service connection for diabetes 
mellitus is warranted on a presumptive basis secondary to 
Agent Orange exposure in service.  However, because the 
evidence does not demonstrate that the veteran had duty or 
visitation in Vietnam, the presumption of Agent Orange 
exposure is not applicable, and service connection under § 
3.307(a)(6) may not be presumed.  

The Board also finds that service connection on a direct 
basis is not warranted, as there is no medical evidence 
linking diabetes mellitus to service.  Absent competent 
evidence linking the Veteran's current diabetes mellitus to 
service, service connection must be denied on a direct basis.  
In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because there is not an approximate balance of positive and 
negative evidence, reasonable doubt may not be resolved in 
the Veteran's favor.  Rather, as there is a preponderance of 
the evidence against the Veteran's service connection claim, 
the claim must be denied.

B.  Service connection for  hypertension

The veteran claims service connection for hypertension 
secondary to diabetes mellitus.  A review of the service 
treatment records indicates that hypertension was not 
diagnosed during service.  There is no evidence of treatment 
for hypertension within one year of separation from service 
and it is not otherwise contended. 

Post-service medical records reflect a current diagnosis of 
hypertension.  Medical records note that hypertension was 
initially diagnosed in 1976.  

The Board concludes that service connection for hypertension 
secondary to diabetes is not warranted.  VA regulations 
provide that service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008).  Because the Veteran is not presently service-
connected for diabetes and service connection is not granted 
in this decision, the Board may not consider entitlement to 
service connection for hypertension secondary to diabetes.

The Board finds that hypertension was not incurred during or 
aggravated by service and is not proximately due to a 
service-connected disability.  There is not an approximate 
balance of positive and negative evidence; therefore, 
reasonable doubt may not be resolved in the Veteran's favor.  
Rather, as there is a preponderance of the evidence against 
the Veteran's service connection claim, the claim must be 
denied.

C.  Service connection for residuals of a heart attack

The Veteran claims entitlement to service connection for 
residuals of a heart attack, secondary to diabetes mellitus.

Service treatment record are negative for any treatment or 
diagnoses of a cardiovascular condition.  

Post-service private medical records dated in 2001 reflect 
diagnoses of myocardial infarction and coronary artery 
disease.

The Board concludes that service connection is not warranted 
for residuals of a heart attack secondary to service-
connected disability.  As noted above, VA regulations provide 
that service connection may be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (2008).  The claim 
for service connection for residuals of a heart attack 
secondary to diabetes must be denied because service 
connection for diabetes is not currently in effect.  

The Board finds that a heart disability was not incurred 
during or aggravated by service and is not proximately due to 
a service-connected disability.  As the evidence is not in 
relative equipoise, the veteran may not be afforded the 
benefit of the doubt.  Rather, as there is a preponderance of 
the evidence against the claim, the claim must be denied.


ORDER

Service connection for diabetes is denied.

Service connection for hypertension is denied.

Service connection for residuals of a heart attack is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


